Title: Enclosure: Form of Receipt for Bonds, 14 April 1792
From: Jefferson, Thomas
To: 


          EnclosureForm of Receipt for Bonds
          
          Received of Thomas Jefferson by the hands of Mr. Eppes the following bonds, towit
          A.B. and C.D. for £—paiable 179—. Nov— &c.
          which bonds I promise to collect and apply to the credit of certain bonds given by the said Thomas Jefferson for his part of the debt of the late John Wayles to Messrs. Farrell & Jones, according to written articles of agreement entered into by me as agent for the said Jones surviving partner of the said Farrell & Jones, with the said Thomas Jefferson, Francis Eppes, and Henry Skipwith representatives of the said John Wayles: and I will apply the said bonds so received as far as they will go to the credit of the bonds so given by the said Thomas in the order of the dates at which the said last—mentioned bonds become payable.
        